Citation Nr: 1502112	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-04 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for diabetes mellitus, type II, with diabetic macular edema of the left eye and plantar callus formation of the bilateral heels and hypertension, currently evaluated as 20 percent disabling prior to June 4, 2012, and as 40 percent disabling from June 4, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Los Angeles, California.  Jurisdiction of the case lies with the RO in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran filed a TDIU claim and has asserted that he was unable to gain or maintain employment because of his service-connected diabetes mellitus, hypertension and heart disease.  In light of Rice, the issue of entitlement to a TDIU is properly before the Board, as listed in the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's hepatitis C is etiologically related to service.

2.  During the entire rating period under appeal, the Veteran's diabetes mellitus required insulin, a restricted diet, and regulation of activities, but without evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetes management provider two or more times a month.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for a rating of 40 percent, but no higher, for diabetes mellitus, type II, with diabetic macular edema of the left eye and plantar callus formation of the bilateral heels and hypertension, prior to June 4, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

3.  The criteria for a rating in excess of 40 percent, for diabetes mellitus, type II, with diabetic macular edema of the left eye and plantar callus formation of the bilateral heels and hypertension, from June 4, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the service connection claim, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in May 2009 and June 2012, reflecting sufficient details to determine the current severity of the Veteran's service-connected diabetes, including information concerning the functional aspects of the disability.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran is seeking entitlement to service connection for hepatitis C.  He contends that he contracted hepatitis C virus while in service, as a result of unprotected sex.  He has also reported other risk factors, such as exposure to blood while helping with wounded soldiers in his unit and gammoglobin (GG) shot in service.

Private medical records from the University of Pittsburgh Medical Center (UPMC) dated from October 1990 to October 1999 reflect that the Veteran was diagnosed with cirrhosis of the liver with focal activity consistent with chronic active hepatitis with cirrhosis on needle biopsy in December 1990.  He underwent a liver transplantation in June 1998.  The clinical impression was end stage liver disease with micro- and macro-nodular cirrhosis secondary to hepatitis C, acquired as a result of intravenous (IV) drug abuse.  Subsequently, he underwent a retransplant of liver at the Cleveland Clinic due to biliary stricture in May 2000.

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection.  Here, the record contains conflicting medical opinions regarding the relationship between the Veteran's hepatitis C and his military service.

In a March 2010 letter, Dr. C.P. Cole indicated that the Veteran's complete claims file was reviewed.  He stated that after thoroughly reviewing all of the provided medical records and provided service medical records in conjunction with the Veteran's personal history and physical exam, he concluded the following:

It is my professional medical opinion that this [Veteran's] current conditions of chronic hepatitis C, liver failure s/p [(status post)] transplantation x2 [(two times)] and any complications secondary to liver transplantation are all more than likely related to his active military service.

In support of this opinion, Dr. Cole noted that the Veteran reported having unprotected sex during his tour of duty in Vietnam and that 15 to 20 percent of hepatitis C is acquired from sexual contact.  Specifically, Dr. Cole pointed out that the Veteran's service treatment records showed that he became infected with a sexually transmitted disease (STD) during active duty on August 16, 1969, for which he was treated with Ampicillin for dysuria from the STD.  On August 24, 1969, a penile discharge gram stain was positive for cocci.  Dr. Cole explained that no other exposure high risk factors for hepatitis C exist other than unprotected sex during active service; although contaminated vaccine needle is a possibility, the probability of a sexual mode of transmission is much greater in this case.  Additionally, Dr. Cole noted that the incubation period from infection to liver failure and diagnosis with chronic hepatitis C is approximately 20 years, which was consistent with the Veteran's diagnosis in 1989.

In contrast, VA examiners in December 2009 and March 2012 provided unfavorable nexus opinions.  

A December 2009 VA examination report stated that concerning the Veteran's liver, he had been diagnosed with non A and non B hepatitis in 1985, and was diagnosed with hepatitis C in 1989, subsequent gastrointestinal (GI) bleeding, ascites and paracentesis developed encephalopathy secondary to strictures in the bowel duct primary sclerosing cholangitis.  The Veteran had a liver transplant in 1998 and in 2000, and denied doing IV drug abuse ever.  He stated he used to smoke marijuana and used LSD and speed.  He had no tattoos.  He had blood transfusions at least three times when he had a GI bleed in 1994 or 1995.  The examiner provided an opinion that it was pure speculation to state that the Veteran's hepatitis C was caused from injections of GG or any air gun vaccination that he received in the military.  The examiner further opined that "it is more likely than not related to [the Veteran's] drug abuse in the past and possible blood transfusions."

Additionally, a March 2012 VA examination report noted that based on a review of the Veteran's service treatment record, he was in active service from March 1967 until February 1970 and there was no evidence in the service record that suggested an illness which could reasonably be correlated to acute hepatitis C infection-specifically, there are no notations of blood transfusions, jaundice, or, liver function test abnormalities in the service record.  The examiner noted that the Veteran had identified infection during his time in military as due to either mass immunizations (the examiner noted that retrospective studies have not supported mass immunization as a source of exposure), blood exposure in combat, or exposure to sex workers sanctioned by the military.  It was also noted that there were several notations in the medical record by the liver service and endocrinology service at the University of Pittsburgh which noted that the Veteran had a history of drug abuse.  The examiner opined that as a clear source of infection cannot be identified in the vast majority of Americans with hepatitis C virus, and as there was nothing in the service treatment record to suggest a specific episode, in which the Veteran might have been, infected, it was impossible to attribute his hepatitis C to injury or illness incurred while in service without resorting to conjecture.

The Board finds that none of the medical nexus opinions is more probative than the other opinions.  Both the positive and negative medical opinions were rendered by competent physicians and are supported by adequate bases.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

The Board notes that although no compensation shall be paid if a disability is the result of the Veteran's own willful misconduct, including the abuse of alcohol or drugs, residuals of venereal disease are not to be considered the result of willful misconduct.  38 U.S.C.A. § 105, 1110, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (c)(1) (2014).   Thus, the Board finds that the Veteran's patronage of prostitutes during active service did not constitute willful misconduct. 

As pointed out by the VA examiners, the UPMC records noted the Veteran's liver disease with cirrhosis secondary to hepatitis C was acquired as a result of IV drug abuse.  A February 2004 VA treatment report also stated regarding hepatitis C risk assessment, that the Veteran had identified the risk factors of illicit injected drug use, multiple sexual partners, and intranasal cocaine use.

However, in his August 2010 notice of disagreement the Veteran denied a history of IV drug use.  During a November 2009 RO Conference, he explained that he used drugs in Vietnam; however, he did not use needles (intravenous drugs) or cocaine.  He stated that at the VA examination, the examiner asked him if he did drugs and he admitted to drug use; however, he did not mean intravenous drug abuse.

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection for hepatitis C is warranted.  See 38 U.S.C.A. § 5107(b).  

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  "Staged" ratings may be assigned, if warranted by the evidence.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's diabetes mellitus is rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.

A May 2008 VA diabetes outpatient note reflects that the Veteran's history of diabetes mellitus type II since 1994.  He had suboptimal glycemic control but no known complications.  It was noted that since he was initially diagnosed, he had been placed on oral medication for less than a year and then switched to insulin; after liver transplant, he had severe hyperglycemia and had been on the pump since 2003 but due to difficulty with glycemic control he was changed from pump to subcutaneous injection of insulin in September 2006.

A February 2009 VA treatment report reflects that the Veteran's A1C was not at goal.  He was currently on Lantus 42 units and Aspart 20 units on prescription; Lantus was increased to 44 units and the Veteran was advised to avoid late night snacks to prevent hypoglycemia.  He was counselled on diet, exercise, and importance of good glycemic control to prevent complications of diabetes mellitus.

During a May 2009 VA examination, the Veteran reported experiencing diabetic ketoacidosis.  He indicated that he required a hospital treatment, on average 1 time per year, in 1994 at the Strong Memorial.  However, during the past year he required no hospital treatment.  He stated he had not been hospitalized for hypoglycemia and had not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  He described progressive loss of strength arms and legs and tingling and numbness feet.  He reported no progressive weight loss.  The Veteran was treated with insulin for his diabetes.

An August 2009 VA treatment report reflects that current insulin regimen was Lantus 44 units and Novolog 15 to 18 units.

A September 2009 VA treatment report reflects that the Veteran was taking Novolog 15 to 20 units before meals and Lantus at bedtime, 40 units.

A September 2009 VA primary care note stated that the Veteran was currently on insulin and had exercise and diet restrictions.

A November 2009 RO conference report reflects that the Veteran furnished VA treatment reports showing that he required insulin, diet restriction and regulation of activities. 

In a March 2010 opinion letter, Dr. Cole opined that the Veteran's 20 percent rating did not characterize the extent of his disease.  Specifically, Dr. Cole noted that the Veteran had been required to use subcutaneous insulin injections for many years in which he has had many episodes of hypoglycemia attempting to maintain normal glucose levels.  It was further noted that the Veteran has been required to restrict physical activity levels in order to prevent these hypoglycemic episodes.

In an August 2010 letter, Dr. Cole again stated his disagreement for the Veteran's rating for his diabetes reflecting the severity and burden of the disease and provided the following opinion:

[The Veteran's] disease has been extremely difficult to control as he is required to take both an oral Biguanide anti-diabetic and large amounts of subcutaneous insulin four times daily.  This requirement for multiple daily injections of insulin due to diabetic instability places [the Veteran] in a completely different category than most type 2 diabetics.  He must remain forever vigilant and in a constant 24 hour check and balance due to suffering-from the complications of frequent insulin dosage.  Primarily, he has suffered from many episodes of hypoglycemia or very low blood glucose causing confusion, delirium and even unconsciousness.  Furthermore, insulin inherently causes severe depletion of body potssiurn redistributes body fats and increases; body weight.  In a never ending battle to try and prevent these episodes, the Veteran must tightly regulate his physical activities and diet around 4 daily very strict insulin dosages all while checking his blood glucose levels multiple times daily.  Even if one of the factors is "out of balance" with the others, his glucose levels can rapidly decline or elevate to dangerous, life threatening levels.

A June 4, 2012 VA examination report reflects that the Veteran's diabetes has been managed by restricted diet and prescribed insulin 1 injection per day.  He required regulation of activities.  He reported activity restrictions are due to diabetes-he experienced high and lows from 40 to 400.  He saw his diabetic care provider less than 2 times per month and had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  The Veteran had no progressive unintentional weight loss attributable to diabetes, but had progressive loss of strength attributable to diabetes.  The Veteran had diabetic peripheral neuropathy as complications of diabetes.  The examiner found that the Veteran's diabetes mellitus and its complications impacted his ability to work as he could not do heavy physical activities.

Based on the foregoing evidence, the Board finds that a 40 percent rating is warranted for the Veteran's diabetes mellitus for the entire rating period under appeal. 

The medical evidence of record shows that the Veteran is on insulin and on a restricted diet.  Further, Dr. Cole noted in his March 2010 letter that the Veteran has been required to restrict physical activity levels in order to prevent hypoglycemic episodes.  In the August 2010 letter, Dr. Cole described in more detail that the Veteran's diabetes required him to remain forever vigilant and in a constant 24 hour check and balance due to suffering-from the complications of frequent insulin dosage.  Significantly, Dr. Cole notes that in a never ending battle to try and prevent severe hypoglycemic episodes, the Veteran must tightly regulate his physical activities and diet around 4 times daily and very strict insulin dosages all while checking his blood glucose levels multiple times daily.  Even if one of the factors is "out of balance" with the others, his glucose levels can rapidly decline or elevate to dangerous life threatening levels.

Thus, the Board resolves any reasonable doubt in the Veteran's favor, and finds that he avoids strenuous occupational and recreational activities to manage his diabetes.  See Camacho, 21 Vet. App. at 364.  Therefore the criteria for a 40 percent rating, but no higher, are met for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913, for the entire rating period on appeal.  

However, in the absence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, twice a month visits to a diabetic care provider, or noncompensable diabetic complications, the criteria for the next higher rating have not been met.  To that effect, during the May 2009 VA examination, the Veteran reported in the previous year he had not been hospitalized for hypoglycemia and had not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  Additionally, during the June 2012 VA examination, the Veteran indicated that he saw his diabetic care provider less than 2 times per month and had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.

The record reflects that the Veteran has developed additional complications of diabetes, such as peripheral vascular disease, peripheral neuropathy, coronary artery disease, and hypertension.  However, in this case, peripheral neuropathy of the lower extremities, peripheral vascular disease of the right lower extremity, coronary artery disease, and hypertension associated with diabetes mellitus, with diabetic macular edema of the left eye and plantar callus formation of the bilateral heels and hypertension, are already rated separately.  Compensable ratings are assigned for the Veteran's peripheral neuropathy of the lower extremities, peripheral vascular disease of the right lower extremity, and coronary artery disease.  To include the neurologic and cardiac manifestations again as a direct manifestation of diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14. 

For the reasons explained above, the criteria for a 40 percent rating under Diagnostic Code 7913 have been demonstrated throughout the rating period considered in this appeal, the preponderance of the evidence is against a rating higher than 40 percent, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected diabetes mellitus.  See Thun, 22 Vet. App. at 115.  As discussed above, there are higher ratings available for diabetes mellitus under Diagnostic Code 7913 addressed in this decision.  However, the Veteran's disability is not productive of the manifestations that would warrant a rating higher than assigned herein.  The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  The Veteran's diabetes is evaluated under Diagnostic Code 7913, which contemplates the frequency and severity of treatment required for management of diabetes, as well as any other complications associated with this disability.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  His diabetes required insulin, a restricted diet, and restriction of activities.  

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of the rating assigned herein are provided for certain manifestations of the diabetes disability, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating period under appeal.  See Hart, 21 Vet. App. at 509.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to a rating of 40 percent, but no higher prior to June 4, 2012, for diabetes mellitus, type II, with diabetic macular edema of the left eye and plantar callus formation of the bilateral heels and hypertension, is granted.

Entitlement to a rating of in excess of 40 percent from June 4, 2012, for diabetes mellitus, type II, with diabetic macular edema of the left eye and plantar callus formation of the bilateral heels and hypertension, is denied.


REMAND

In light of the grant of service connection and increased rating claims herein, the issue of entitlement to a TDIU should be remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

With consideration of the additional disabilities for which service connection and increased rating have been granted above, and after completing any development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


